Exhibit 10.6

June 30, 2014

Paul M. Bisaro

c/o Actavis, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, New Jersey 07054

Dear Mr. Bisaro:

Actavis, Inc., a Nevada corporation (the “Company”) and a wholly-owned
subsidiary of Actavis plc, an Irish public limited company (“Actavis plc”), is
delighted to offer you a new position of employment with the Company. If you
accept this offer of a new position, you shall serve as Executive Chairman of
the Actavis Group. You will not be an employee of Actavis plc and will at all
times be an employee of the Company. During the Agreement Term (as defined
below), you shall have all duties customary for the Executive Chairman of a
publicly traded company in the United States of America of like size to Actavis
plc. In connection with your appointment as Executive Chairman of the Actavis
Group, you shall also be nominated for election to the Board of Directors of
Actavis plc (the “Board”) during the Agreement Term, unless such nomination is
contrary to applicable law. If you accept this offer, your start date at the new
position shall be July 01, 2014 (the “Effective Date”) and this agreement (the
“Agreement”) shall terminate on December 31, 2019 (the “Agreement Term”), unless
earlier terminated or extended in writing. On or prior to the date on which
Actavis plc holds its 2015 annual meeting of the stockholders of Actavis plc,
the Board shall use its commercially reasonable best efforts to cause you to be
nominated and elected to serve as a member of the Board. This Agreement serves
as confirmation of our offer on the terms and subject to the conditions set
forth below. You and the Company agree that your employment at your new position
with the Company constitutes “at-will” employment and this employment
relationship may be terminated at any time, upon written notice to the other
party, for any reason, at the option of either you or the Company, as set forth
in Section 3(a).

This Agreement supersedes the Amended and Restated Employment Agreement entered
into by and between Watson Pharmaceuticals, Inc. and yourself on November 12,
2012 (the “Prior Agreement”), which shall no longer be effective by mutual
consent of the Company and yourself. Notwithstanding the preceding sentence, any
equity-based awards granted to you while the Prior Agreement was in effect shall
continue to vest in accordance with their respective award agreements. The
retention bonuses granted to you on November 7, 2013 shall also continue to vest
pursuant to the terms contained in the retention bonus offer, and are unaffected
by this Agreement.

The elements of your employment package are as follows:

 

  1. Location. Your principal office will continue to be at the Company’s U.S.
administrative headquarters, though you shall be expected to perform your duties
at, and travel to, such other offices of the Company and its subsidiaries and
controlled affiliates, and elsewhere, as required to fulfill your duties and
obligations as Executive Chairman of the Actavis Group.

 

  2. Compensation and Benefits.

 

  (a)

Annual Base Salary. You shall receive an annual base salary of $750,000 (“Base
Salary”), paid in accordance with the Company’s customary payroll practices.
Starting with fiscal year 2015 and consistent with the Company’s regular
practices for reviewing base salaries paid to other executive officers of the



--------------------------------------------------------------------------------

  Company, the Compensation Committee of the Board (the “Compensation
Committee”) shall periodically review your Base Salary in light of competitive
practices, the base salaries paid to other executive officers of the Company,
and your performance, and may, in its discretion, increase the Base Salary by an
amount it determines to be appropriate.

 

  (b) Annual Incentive Award. You shall be eligible to participate in Actavis
plc’s Annual Cash Incentive Plan and any successor plan thereto throughout the
Agreement Term and receive an annual cash incentive (an “Annual Bonus”) for each
fiscal year of the Company during which you are employed, with a target Annual
Bonus opportunity of 140% of your Base Salary (the “Target Bonus”), subject to
adjustment of between 0% and 225% of your Target Bonus. The actual amount of
your Annual Bonus, if any, shall be based upon the attainment or surpassing of
corporate financial targets and broad strategic initiatives previously approved
by the Compensation Committee, in consultation with you, no later than the first
quarter of each fiscal year. The Annual Bonus shall be paid by no later than
seventy-four (74) days following the end of the fiscal year in respect of which
it is earned. The Target Bonus shall be pro-rated for partial years of
employment. Such Annual Bonus shall be prorated for the portion of fiscal year
2014 during which you are employed by the Company and shall be based on the same
financial metrics used to determine annual bonuses for other senior executives
of the Company in respect of fiscal year 2014 and such other individual
performance objectives as shall be established by the Compensation Committee for
you.

 

  (c) Long-Term Incentive Awards.

 

  (i) As an inducement to commence employment with the Company, on the Effective
Date, you shall be granted (i) options (the “Options”) to purchase ordinary
shares of Actavis plc, par value $0.0001 per share (the “Ordinary Shares”),
having an aggregate grant date value of $6,375,000 (determined based on the
Black-Scholes valuation model assuming each of dividend yield, risk-free
interest rate, and stock price volatility as measured on the date of grant, and
as otherwise determined in a manner consistent with the methodology used by
Actavis plc in its most recent financial statements), and (ii) a target award of
performance-based restricted stock units in respect of Ordinary Shares
(“Performance RSUs”) having an aggregate grant date value of $19,125,000, based
the closing price of an Ordinary Share on the New York Stock Exchange on the
date of grant. The Options and the Performance RSUs shall be subject to such
terms and conditions as approved by the Compensation Committee, as well as the
Amended and Restated 2013 Incentive Award Plan (as amended from time to time)
and the related Notice of Grant and Signature Page for the Options and
Performance RSUs.

 

  (ii)

Notwithstanding anything to the contrary contained in the applicable award
agreements, but subject to the terms and conditions of the Company’s Amended and
Restated 2013 Incentive Award Plan, in the event you cease to serve as the
Executive Chairman of the Actavis Group and instead become a non-employee member
of the Board at any time during the three-year performance-vesting period
applicable to the

 

2



--------------------------------------------------------------------------------

  Performance RSUs (a “Change in Status”), the Committee and you shall jointly
determine in good faith whether the number of any or all of the following awards
that continue to vest despite the Change in Status shall be reduced (but not
increased) considering your contributions to the Actavis Group during such
period: (a) the Performance RSUs and Options awarded to you pursuant to
Section 2(c)(i) and (b) any unvested stock options and restricted stock units
awarded to you in March 2014 pursuant to your employment agreement with the
Company dated November 12, 2012.

 

  (d) Merger Success Award. You shall be eligible to receive a performance-based
award under the Company’s Amended and Restated 2013 Incentive Award Plan (the
“Merger Success Award”), with a target award of $10,500,000 (the “Merger Success
Target Award”), up to a maximum of 200% of the Merger Success Target Award. The
goals under the Merger Success Award will be established by the Compensation
Committee and communicated to you in writing, and the payment of the Merger
Success Award shall be in a form approved by the Compensation Committee, subject
to the Amended and Restated 2013 Incentive Award Plan (as amended from time to
time) and related Notice of Grant and Signature Page.

 

  (e) Vacation. You shall be entitled to five weeks of vacation annually, with
any unused vacation time forfeited at the end of the calendar year in respect of
which it was accrued.

 

  (f) Employee Benefits. During your employment with the Company, you shall be
eligible for employee benefits and perquisites, including medical and dental
coverage, life insurance and disability insurance, provided to other senior
executives of the Company generally from time to time.

 

  (g)

Perquisites. During your employment with the Company, the Company shall provide
you with (i) financial and tax planning services, per the applicable Company
policy, (ii) an automobile and a driver and (iii) any other benefits as are made
available to other senior executives of the Company generally from time to time.
You (including your spouse and other immediate family members and guests when
accompanying you) shall also be entitled to up to $110,000 per calendar year of
private air transportation for personal use during the Agreement Term that
provides you with security and productivity to address bona fide
business-oriented security concerns and productivity needs. The Company shall,
at the Company’s expense, make available to you, the Company or other private
aircraft for business and personal use at your reasonable discretion (and
subject to the monetary limits on personal use in the preceding sentence). The
value of the personal use of any such aircraft shall be determined by the
Company’s accountants in accordance with applicable proxy reporting and other
laws and regulations, and shall be based upon the actual incremental costs of
such use (for example, per air hour charges, fuel, catering and other related
charges), but shall not include depreciation, management fees, or other fixed
costs unless required by law. In the event you exceed the $110,000 per calendar
year limit in incremental costs for personal aircraft usage, you shall promptly
(and in the same fiscal year as the incremental usage occurred) reimburse the
Company for the amount of the overage. The Company shall report the value of
your personal use

 

3



--------------------------------------------------------------------------------

  of any Company or other private aircraft paid by the Company in your W-2 (or
similar annual reporting form) filed with the Internal Revenue Service and
applicable state and local taxing authorities and in accordance with the
provisions of the Treasury Regulations promulgated under the Internal Revenue
Code of 1986, as amended, or any successor thereto, as may be in effect from
time to time (the “Code”). The Company shall comply with all applicable laws and
regulations of the Securities and Exchange Commission, Federal Aviation
Administration, Internal Revenue Service and other agencies and offices with
respect to the calculation and reporting of the value of any personal aircraft
use by you, and shall provide your accountants with a reasonable opportunity to
review and comment on such calculation methods. Within forty five (45) days
after the end of each calendar quarter during the Agreement Term, the Company
shall provide you with a report showing its calculation of the value of any
personal travel by you and your immediate family during the preceding quarter.

 

  (h) D&O Coverage. The Company shall provide you with officers liability
insurance consistent with such insurance provided to other executive officers of
the Company. Provided you are elected to serve as a member of the Board, the
Company shall also provide you with directors liability insurance consistent
with such insurance provided to other members of the Board.

 

  (i) Expenses.

 

  (i) You shall be reimbursed for all customary business expenses incurred by
you in the course of performing the duties of your position in accordance with
the Company’s policies, as in effect from time to time.

 

  (ii) The Company will reimburse you for reasonable costs incurred in traveling
from your current residence to the Company’s corporate headquarters in the event
the Company headquarters relocate outside of a seventy-five (75) mile radius of
the city limits of Parsippany, New Jersey, including, if necessary, airfare and
rental expenses of an executive apartment. If, at any time during the Agreement
Term, you shall be required by the Company to relocate from your current
residence, you shall be reimbursed for reasonable expenses incurred in
connection with such relocation pursuant to the Company’s then existing
relocation policy applicable to other senior executives of the Company. If no
such policy shall then exist, the parties hereto shall negotiate in good faith a
reasonable relocation package for you.

 

  3. Termination of Employment.

 

  (a) Termination. The Company may terminate your employment at any time upon no
less than thirty (30) days prior written notice to you. You may resign your
employment at any time upon at least thirty (30) days’ prior written notice to
the Company, unless such termination is for Good Reason (as defined below), in
which case you may resign upon written notice to the Company, subject to any
applicable Cure Period (as defined below). Your employment with the Company
shall automatically terminate upon your death or Disability (as defined below).
Upon your termination of employment for any reason, you shall resign from all
positions with the Company and its affiliates (other than any positions on the
board of directors of the Company, Actavis plc and their affiliates) unless
otherwise requested by the Company.

 

4



--------------------------------------------------------------------------------

  (b) Severance Benefits for the Period Commencing on the Effective Date through
the End of the Agreement Term. If (i) the Company terminates your employment
without Cause (as defined below) or (ii) you resign your employment with the
Company for Good Reason (together, a “Qualifying Termination”) at any time
during the period commencing on the Effective Date through the end of the
Agreement Term, then, subject to (i) your execution, delivery, and
non-revocation of a general release of claims in favor of the Company and its
affiliates in a form prepared by the Company (the “Release”) within sixty
(60) days following the effective date of your termination of employment (the
“Termination Date”), and (ii) your continued compliance with the covenants set
forth in this Agreement, (A) you shall be entitled to receive an amount equal to
two times the sum of (I) your then-current Base Salary and (II) your Target
Bonus, payable in a lump sum in cash within ten (10) days commencing on the date
that is sixty (60) days after the Termination Date and (B) the Company shall
continue health care coverage (medical and dental) for you and any of your
eligible dependents for the twenty-four (24) month period following your
Termination Date, or until you become eligible for health care coverage from
another employer, whichever is earlier, with such coverage to be on the same
terms and conditions and at the same cost as for active senior executive
officers of the Company, provided that the cost thereof borne by the Company
will be reported to the applicable tax authorities as taxable income to you to
the extent necessary to avoid tax penalties to either you or the Company.

 

  (c) Severance Benefits for the Period Commencing on the Effective Date through
the End of the Agreement Term in Connection with a Change of Control. If you
experience a Qualifying Termination (i) at any time during the period commencing
on the Effective Date through the end of the Agreement Term and (ii) such
Qualifying Termination occurs within ninety (90) days prior to or twelve
(12) months following a Change of Control (as defined below), then, subject to
(A) your execution, delivery, and non-revocation of the Release within sixty
(60) days following the Termination Date, and (B) your continued compliance with
the covenants set forth in this Agreement, (I) you shall be entitled to receive
an amount equal to three times the sum of (x) your then-current Base Salary and
(y) your Target Bonus, payable in a lump sum in cash within ten (10) days
commencing on the date that is sixty (60) days after the Termination Date, (II)
the Company shall continue health care coverage (medical and dental) for you and
any of your eligible dependents for the thirty-six (36) month period following
your Termination Date, or until you become eligible for health care coverage
from another employer, whichever is earlier, with such coverage to be on the
same terms and conditions and at the same cost as for active senior executive
officers of the Company, provided that the cost thereof borne by the Company
will be reported to the applicable tax authorities as taxable income to you to
the extent necessary to avoid tax penalties to either you or the Company and
(III) any Actavis plc equity awards held by you will be treated in accordance
with the terms set forth in the applicable award agreement.

 

  (d)

Expiration of the Agreement Term. At least three (3) months prior to the
expiration of the Agreement Term, each of you and the Company shall notify the

 

5



--------------------------------------------------------------------------------

  other party of your intention whether to extend the Agreement Term and of any
proposed changes to the terms and conditions contained in the Agreement. In the
event you and the Company have duly notified each other of the intent to extend
the Agreement Term but have not executed a new employment agreement (or
amendment to this Agreement), you shall continue in your employment with the
Company subject to all the terms of the then-expired Agreement until such time
as you and the Company mutually agree and execute a new employment agreement or
amendment to this Agreement, or until either you or the Company terminates your
employment by providing at least thirty (30) days prior written notice of
termination. If, at the conclusion of the Agreement Term or at any subsequent
time thereafter when you remain employed by the Company, the Company elects not
to continue your employment on substantially the same terms in effect at the
expiration of this Agreement or on other mutually agreeable terms, you shall be
paid all earned but unpaid amounts, all unreimbursed expenses and a pro rata
bonus (based on your then current Target Bonus) for the year in which your
employment is terminated and shall receive severance benefits as set forth in
Section 3(b) of this Agreement. Any pro rata bonus to be paid to you pursuant to
the immediately preceding sentence shall be calculated and paid after the end of
such fiscal year for which it was earned, and shall be calculated based upon
actual Company performance. If, at the end of the Agreement Term, you retire
from the Company or do not agree to enter into a new employment agreement or
amendment to this Agreement extending your employment for a period of at least
three years on substantially the same terms in effect at the expiration of this
Agreement, you shall be paid all earned but unpaid amounts, all unreimbursed
expenses and a pro rata bonus (based on your then current Target Bonus) for the
year in which your employment is terminated, but shall not receive any
additional severance benefits. Any pro rata bonus to be paid to you pursuant to
the immediately preceding sentence shall be calculated and paid after the end of
such fiscal year for which it was earned, and shall be calculated based upon
actual Company performance. Notwithstanding anything herein to the contrary, in
the event the Company elects not to continue your employment as contemplated by
this Section 3(d), any equity awards granted to you prior to the date of your
termination of employment with the Company, and which remain unvested as of the
date of your employment termination, shall continue to vest in accordance with
their current vesting schedule and performance criteria as long as (a) you have
executed and delivered to the Company the Release, and (b) you do not breach the
covenants set forth in Section 5 of this Agreement prior to those equity awards
becoming fully vested. Any equity awards which cease to vest pursuant to the
immediately preceding sentence shall be immediately forfeited.

 

  (e) Certain Definitions.

 

  (i)

For purposes of this Agreement, “Cause” shall mean your (A) refusal to perform
or substantially perform your duties with the Company, other than due to periods
of illness, injury or incapacity, or to follow the lawful instructions of the
Board; (B) illegal conduct or gross misconduct; (C) material breach of your
obligations under this Agreement, including without limitation the covenants in
Section 5 of this Agreement; (D) conviction of, or entry of a plea of guilty or
nolo contendere with respect to, a felony or a crime involving moral turpitude;
(E) prohibition or

 

6



--------------------------------------------------------------------------------

  restriction from performing any material portion of your duties by applicable
law; or (F) a willful breach of the material policies of the Company to which
you are subject and which have been previously made available to you; provided,
however, that, prior to effecting any termination for Cause in respect of
conduct described in any of clauses (A), (C), (E), and (F) above, the Company
shall provide you with reasonably detailed written notice of the conduct alleged
to give rise to Cause and you will have thirty (30) days following receipt of
such written notice during which you may remedy the condition if such condition
is reasonably subject to cure, and in the event that you shall remedy the
condition that would otherwise have given rise to Cause during the applicable
cure period, such conduct shall not constitute Cause.

 

  (ii) For purposes of this Agreement, “Disability” means your absence from your
duties with the Company for one hundred twenty (120) consecutive calendar days
or one hundred eighty (180) calendar days within any twelve (12) month period as
a result of incapacity due to mental or physical illness.

 

  (iii) For purposes of this Agreement, “Good Reason” means, in the absence of
your written consent, (A) a material diminution in your Base Salary; (B) the
assignment to you of duties that are materially inconsistent with your position,
duties, or responsibilities; (C) any change in the geographic location at which
you perform your services to the Company outside of a seventy-five (75) mile
radius of the city limits of Parsippany, New Jersey; or (D) any other material
breach of this Agreement; provided that (I) in order to invoke a termination for
Good Reason, you shall provide written notice to the Company of the existence of
one or more of the conditions described in clauses (A) through (D) within thirty
(30) days following your knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have thirty (30) days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition if
such condition is reasonably subject to cure, and (II) in the event that the
Company fails to remedy the condition constituting Good Reason during the
applicable Cure Period, your termination of employment must occur, if at all,
within thirty (30) days following the expiration of such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason.

 

  (iv)

For purposes of this Agreement, “Change of Control” means (a) the acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”), (i) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of Ordinary Shares of Actavis plc
which, when added to the common stock beneficially owned by such Person,
represents more than fifty percent (50%) of either (A) the total fair market
value of the then outstanding Ordinary Shares of Actavis plc (the “Outstanding
Actavis

 

7



--------------------------------------------------------------------------------

  plc Ordinary Shares”) or (B) the combined voting power of the then outstanding
voting securities of Actavis plc entitled to vote generally in the election of
directors (the “Outstanding Actavis plc Voting Securities”), or (ii) during any
12-month period, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of securities of Actavis plc representing
fifty percent (50%) or more of the Outstanding Actavis plc Voting Securities;
provided, however, that for purposes of this subsection (a), the following
acquisitions of securities of Actavis plc shall not constitute a Change of
Control: (V) any acquisition directly from Actavis plc, (W) any acquisition by
Actavis plc, (X) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Actavis plc or any corporation controlled by Actavis
plc, (Y) any acquisition made by a Person who is eligible under the provisions
of Rule 13d-1 under the Exchange Act as in effect on the date hereof to report
such acquisition on Schedule 13G, or (Z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 3(e)(iv); or (b) individuals who, as of the date
hereof, constitute the board of directors of Actavis plc (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the board of directors
of Actavis plc; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Actavis plc’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the board of directors of Actavis plc; or
(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all (defined as more than 50% of the total
gross fair market value) of the assets of Actavis plc (a “Business
Combination”), in each case unless, following such Business Combination,
(i) Persons who were the beneficial owners, respectively, of the Outstanding
Actavis plc Ordinary Shares and Outstanding Actavis plc Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Actavis plc
or all or substantially all of Actavis plc’s assets either directly or through
one or more subsidiaries), (ii) no Person (excluding any corporation resulting
from such Business Combination or any employee benefit plan (or related trust)
of Actavis plc or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of

 

8



--------------------------------------------------------------------------------

  the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the board of directors of Actavis plc
providing such Business Combination.

 

  4. Certain Reductions of Payments.

 

  (a) Reduced Amount. Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm (as defined in
Section 4(e)) shall determine that receipt of all Payments (as defined in
Section 4(e)) would subject you to tax under Section 4999 of the Code, the
Accounting Firm shall determine whether some amount of Payments meets the
definition of “Reduced Amount” (as defined in Section 4(e)). If the Accounting
Firm determines that there is a Reduced Amount, then the aggregate Payments
shall be reduced to such Reduced Amount.

 

  (b) Determinations. If the Accounting Firm determines that the aggregate
Payments should be reduced to the Reduced Amount, the Company shall promptly
give you notice to that effect and a copy of the detailed calculation thereof,
and you may then elect, in your sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
Present Value (as defined in Section 4(e)) of the aggregate Payments equals the
Reduced Amount); provided that you shall not be permitted to elect to reduce any
Payment that constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, and shall advise the Company in writing of your
election within ten (10) days of your receipt of notice. If no such election is
made by you within such ten (10) day period or if the election made by you
within such ten (10) day period does not sufficiently reduce the Payments to the
Reduced Amount, the Company shall reduce the Payments (or, the remaining
Payments) in the following order: (i) by reducing amounts payable pursuant to
Section 3(c)(I) of this Agreement, then (ii) by reducing amounts payable
pursuant to Section 3(c)(II) of this Agreement, and then (iii) by reducing
amounts payable pursuant to Section 3(c)(III) of this Agreement. All
determinations made by the Accounting Firm under this Section 4 shall be binding
upon the Company and you and shall be made within sixty (60) days of your Date
of Termination. In connection with making determinations under this Section 4,
the Accounting Firm shall take into account the value of any reasonable
compensation for services to be rendered by you before or after the Change of
Control, including any noncompetition provisions that may apply to you and the
Company shall cooperate in the valuation of any such services, including any
noncompetition provisions.

 

  (c)

Overpayments; Underpayments. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments will have been made by
the Company that should not have been made (“Overpayment”) or that additional
Payments that will have not been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, any such Overpayment

 

9



--------------------------------------------------------------------------------

  paid or distributed by the Company to or for your benefit shall be repaid by
you to the Company together with interest at the Applicable Federal Rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no such
repayment shall be required if and to the extent such payment would not either
reduce the amount on which you are subject to taxation under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for your benefit together with interest at
the Applicable Federal Rate provided for in Section 7872(f)(2) of the Code.

 

  (d) Fees and Expenses. All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 4 shall be borne by the Company.

 

  (e) Certain Definitions. The following terms shall have the following meanings
for purposes of this Agreement:

 

  (i) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
your benefit, whether paid or payable pursuant to this Agreement or otherwise;

 

  (ii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on you with respect thereto under Sections 1, 3121 and 4999 of
the Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to your taxable income for the immediately preceding taxable year,
or such other rate(s) as you shall certify, in the your sole discretion, as
likely to apply to you in the relevant tax year(s);

 

  (iii) “Accounting Firm” shall mean such nationally recognized certified public
accounting firm as may be designated by the Company;

 

  (iv) “Present Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Section 4999 of the Code will apply to such
Payment; and

 

  (v) “Reduced Amount” shall mean the amount of Payments that (A) has a Present
Value that is less than the Present Value of all Payments and (B) results in
aggregate Net After-Tax Receipts for all Payments that are greater than the Net
After-Tax Receipts for all Payments that would result if the aggregate Present
Value of Payments were any other amount that is less than the Present Value of
all Payments.

 

10



--------------------------------------------------------------------------------

  5. Covenants.

 

  (a) Outside Activities. Except with the prior written consent of the Board, as
appropriate, you will not during the Agreement Term undertake or engage in any
other employment, occupation or business enterprise, other than ones in which
you are a passive investor or a member of the board of directors or similar
governing body at another company so long as such positions do not materially
interfere with the performance of your duties hereunder. The Company
acknowledges that currently you are member of the Board of Directors of Zimmer
Holdings, Inc. You may engage in civic and not-for-profit activities and manage
your personal business affairs so long as such activities do not materially
interfere with the performance of your duties hereunder. In addition, during the
Agreement Term, you agree not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by you to be adverse to
or in conflict with the interest of the Company, its business or prospects,
financial or otherwise. By way of clarification and not limitation, nothing
contained in this Agreement shall prevent you from holding, for investment
purposes only, no more than one percent (1%) of the capital stock of any
publicly traded company.

 

  (b) Confidentiality. You agree that, during your employment with the Company
and at all times thereafter, you will hold for the benefit of the Company all
secret or confidential information, knowledge, or data relating to the Company
or any of its affiliates, and their respective businesses, which has been
obtained by you during your employment by, or service with, the Company, and
which shall not be or become public knowledge (other than by acts by you or your
representatives in violation of this Agreement). Except in the good-faith
performance of your duties for the Company, you will not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge, or data to
anyone other than the Company and those designated by it. In addition, you agree
to execute the standard employee confidentiality and intellectual property
agreement prior to the Effective Date.

 

  (c) Nonsolicitation. You agree that, while you are employed by the Company and
during the one (1) year period following the termination of your employment with
the Company (the “Restricted Period”) for any reason, you will not directly or
indirectly, (i) solicit any individual who is, on the Termination Date (or was,
during the six (6) month period prior to such date), employed by the Company or
any of its affiliates to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company or one of its affiliates,
(ii) initiate discussions with any such employee or former employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity, or (iii) induce or attempt to induce any then
current customer, any person or entity as to which you were personally involved,
during the six (6) month period prior to your Termination Date, in the Company’s
efforts to secure such person or entity as a customer, or any supplier,
licensee, or other business associate of the Company or any its affiliates to
cease doing business with the Company or such an affiliate, or to interfere with
the relationship between any such customer, person or entity, supplier,
licensee, or business associate, on the one hand, and the Company or any of its
affiliates, on the other hand.

 

11



--------------------------------------------------------------------------------

  (d) Noncompetition. In consideration for the Company entering into this
Agreement, including without limitation in respect of the payments set forth in
Section 3 of this Agreement, you agree that, during the one (1) year period
following any termination of your employment that entitles you to receive the
severance benefits payable under Section 3, you will not engage in Competition
(as defined below). In addition, at the Company’s option, in consideration for
the payment of the sum of (i) your then-current Base Salary and (ii) your Target
Bonus, payable in a lump sum in cash within ten (10) days commencing on the date
that is sixty (60) days after the Termination Date, you agree that, during the
one (1) year period following any termination of your employment that does not
entitle you to receive the severance benefits payable under Section 3, you will
not engage in Competition. You will be deemed to be engaging in “Competition” if
you, directly or indirectly, in any domestic or international jurisdiction in
which the Company or any of its affiliates conducts business, own, manage other
than as a member of the board of directors or similar governing body, operate,
control, or participate in the ownership, management other than as a member of
the board of directors or similar governing body, operation, or control of or
provide services as an officer, employee, partner, director, consultant, or
otherwise in respect of any business (whether through a corporation or other
entity) that is engaged in the development, manufacture, and sale (other than at
the retail level) of branded and generic drug products and that is in material
and direct competition with any of the five (5) products that, over the four
(4) fiscal quarters immediately preceding your Termination Date, accounted for
the greatest amount of revenues for the Company or any of its affiliates, taken
as a whole. Ownership for personal investment purposes only of less than five
percent (5%) of the voting stock of any publicly held corporation or less than
five percent (5%) of any privately held business (without any other involvement
in the management or operation of such business) shall not constitute a
violation hereof.

 

  (e) Non-Disparagement. Without limiting any other of your or the Company’s
obligations pursuant to this Agreement, each of you and the Company hereby
covenant and agree that, except as may be required by applicable law, during the
Agreement Term and the twenty four (24) month period following your termination
of employment, each of you and the Company shall not make any statement, written
or verbal, in any forum or media, or take any other action in disparagement of,
(in your case) the Company or its subsidiaries or affiliates or their respective
past or present products, officers, directors, employees or agents or (in the
case of the Company) you.

 

  (f) Cooperation. During and for twenty four (24) months following your
employment with the Company, you shall assist and cooperate with the Company
upon reasonable advance notice (which shall include due regard to the extent
reasonably feasible for your then employment or other business obligations and
prior commitments) with respect to any investigation or the Company’s (or an
affiliate’s) defense or prosecution of any existing or future claims or
litigations or other proceeding relating to matters in which you were involved
or had knowledge by virtue of your employment with the Company. The Company will
reimburse you for reasonable out-of-pocket travel costs and expenses incurred
(in accordance with Company policy) as a result of providing such requested
assistance, upon the submission of the appropriate documentation to the Company.

 

12



--------------------------------------------------------------------------------

Nothing in this paragraph shall impair or limit any rights or entitlement you
may have to indemnification and directors and officers liability insurance
coverage. To the extent there is a conflict of interest that would prevent the
Company’s own outside or inside legal counsel from adequately representing your
interests as well as the Company’s interests, and with the Company’s prior
approval, the Company shall pay all reasonable attorneys’ fees incurred in
connection with your engaging an attorney to advise you in connection with the
foregoing.

 

  (g) Enforcement; Remedies. You understand that the provisions of this
Section 5 do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, are reasonable limitations
as to scope and duration, and are not unduly burdensome to you. You further
agree that the Company would be irreparably harmed by any actual or threatened
breach of the covenants set forth in this Section 5 and that, in addition to any
other remedies at law, including money damages and the right to withhold
payments otherwise due to you, the Company shall be entitled to seek a
preliminary injunction, temporary restraining order, or other equivalent relief,
restraining you from any actual or threatened breach of this Agreement in any
court that may have competent jurisdiction over the matter. With respect to any
provision of this Section 5 finally determined by a court of competent
jurisdiction to be unenforceable, you hereby agree that a court shall reform
such provisions, including the duration or scope of such provisions, as the case
may be, so that they are enforceable to the maximum extent permitted by law. If
any of the covenants set forth in this Section 5 are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the rights of the Company to enforce any such
covenant in any other jurisdiction.

 

  6. Indemnification and Advancement. In the event you are made, or threatened
to be made, a party to any legal action or proceeding, by reason of the fact
that you are or were an employee or officer of the Company or serve or served
any other entity in any capacity at the Company’s request, you shall be fully
indemnified by the Company, and the Company shall advance your related expenses
when and as incurred, including, but not limited, to attorney fees to the
fullest extent permitted or authorized by the certificate of incorporation,
bylaws or indemnification agreements maintained by the Company or such other
entity you have served at the request of the Company. During your employment
with the Company and thereafter so long as you may have liability arising out of
your service as an officer or director of the Company, the Company agrees to
continue and maintain a directors and officers liability insurance policy
covering you with coverage no less than that available to active directors and
officers of the Company, as described above.

 

  7. Representations. You represent and warrant to the Company that, as of the
Effective Date, you are not a party to any agreement, written or oral,
containing any noncompetition or nonsolicitation provisions or any other
restrictions (including, without limitation, any confidentiality provisions)
that would result in any restriction on your ability to accept and perform this
or any other position with the Company or any of its affiliates.

 

13



--------------------------------------------------------------------------------

  8. Miscellaneous.

 

  (a) Entire Agreement; Amendment. This Agreement shall supersede any other
agreement or understanding, written or oral, with respect to the matters covered
herein. This Agreement may not be amended or modified other than by a written
instrument signed by the parties hereto; provided, however, that,
notwithstanding the foregoing, the Company may amend or modify this Agreement if
it determines it is necessary to do so in order to comply with applicable legal
and/or regulatory requirements or guidance or any changes in applicable law,
rules, or regulations or in the formal and conclusive interpretation thereof by
any regulator or agency of competent jurisdiction.

 

  (b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

  (c) Tax Matters. The Company may withhold from any amounts payable to you such
federal, state, local, or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Agreement shall comply with the provisions of
Section 409A of the Code and the regulations relating thereto, or an exemption
to Section 409A, and this Agreement shall be interpreted accordingly. Any
payments or benefits that qualify for the “short-term deferral” exception or
another exception under Section 409A shall be paid under the applicable
exception. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A. All payments that constitute “nonqualified
deferred compensation” under Section 409A that are to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under Section 409A. In addition, to the extent that any payments of
“nonqualified deferred compensation” due under this Agreement are subject to the
effectiveness of the Release, and the period for executing, delivery, and not
revoking such Release begins and ends in different tax years for you, all such
“nonqualified deferred compensation” shall be paid or settled in the later
taxable year. If you become entitled to a payment of “nonqualified deferred
compensation” as a result of your termination of employment and at such time you
are a “specified employee” (within the meaning of Section 409A and as determined
in accordance with the methodology established by the Company as in effect on
the Termination Date), such payment shall be postponed to the extent necessary
to satisfy Section 409A, and any amounts so postponed shall be paid in a lump
sum on the first (1st) business day that is six (6) months and one (1) day after
your separation from service (or any earlier date of your death). If the
compensation and benefits provided under this Agreement would subject you to
taxes or penalties under Section 409A, the Company and you shall cooperate
diligently to amend the terms of this Agreement to avoid such taxes and
penalties, to the extent possible under applicable law; provided that in no
event shall the Company be responsible for any Section 409A taxes or penalties
that arise in connection with any amounts payable or benefits provided under
this Agreement or otherwise.

 

  (d)

Successors. This Agreement is personal to you and without the prior written
consent of the Company will not be assignable by you. This Agreement and any

 

14



--------------------------------------------------------------------------------

  rights and benefits hereunder will inure to the benefit of and be enforceable
by your legal representatives, heirs, or legatees. This Agreement and any rights
and benefits hereunder will inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

  (e) Governing Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of New Jersey, without regard to
the conflict of law provisions of any state.

 

  (f) Arbitration. To provide a mechanism for rapid and economical dispute
resolution, you and the Company agree that except as provided in Section 5, any
and all disputes, claims, or causes of action, in law or equity, arising from or
relating to this Agreement (including the Release) or its enforcement,
performance, breach, or interpretation, will be resolved, to the fullest extent
permitted by law, by final, binding, and confidential arbitration held in the
New York City, New York, metropolitan area (or such other major metropolitan
region where the Company is then headquartered) and conducted by the American
Arbitration Association, under its then-existing Employment Rules and
Procedures. Nothing in this Section 8(f) or in this Agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. This
Section 8(f) shall not apply to any claims of violation of any federal or state
employment discrimination laws.

 

  (g) Headings. The headings in this Agreement are for convenience of reference
only and do not affect the interpretation of this Agreement.

 

  (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together constitute one and the same instrument.

 

  (i) Attorneys’ Fees. If either party hereto brings any action or other
proceeding to enforce his or its rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to recover his or its reasonable
attorneys’ fees and costs incurred in connection with such action or proceeding.
The Company shall reimburse you for your reasonable attorneys’ fees incurred in
connection with the negotiation and preparation of this Agreement, not to exceed
$15,000.

 

  (j) Company Policies. You will be subject to all policies of the Company,
including, without limitation, any stock ownership guidelines, the Company’s
anti-hedging policy and any additional anti-hedging policies applicable to
senior executives of the Company, as each policy is adopted or amended from time
to time. In addition, all equity awards (including any proceeds, gains or other
economic benefit actually or constructively received by you upon any receipt or
exercise of any equity award or upon the receipt or resale of any Ordinary
Shares of Actavis plc underlying an equity award) shall be subject to the
provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable law, including without limitation the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy and/or in the
applicable equity award.

 

15



--------------------------------------------------------------------------------

We are excited about the important contributions you will continue to make to
the Company and look forward to your acceptance of our offer.

[Remainder of the page left intentionally blank]

 

16



--------------------------------------------------------------------------------

Please sign your acceptance of the offer of a new position of employment as set
forth in this Agreement and return it to me. If you have any questions, please
contact me as soon as possible.

 

Sincerely, ACTAVIS, INC. By:  

/s/ Patrick J. Eagan

Name:  

Patrick J. Eagan

Title  

Chief HR Officer—Global

 

ACCEPTED AND AGREED:

/s/ Paul M. Bisaro

Paul M. Bisaro

 

17